DETAILED ACTION
This Action is in response to Application Number 17459511 received on 8/27/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John et al. (US 20210126959).

Regarding claim 1, John disclosed a method of operating a wireless communication system to transfer a user message to a message destination using a priority Quality-of-Service (QoS), the method comprising: 
a wireless User Equipment (UE) generating a Session Initiation Protocol (SIP) message that comprises a SIP header and the user message, wherein the SIP header indicates the priority QoS and the user message indicates the message destination (John, [0018], “UE 101 may output (at 106) a SIP REGISTER message to CSCF 109”; “the SIP REGISTER message may include a Priority Class Indicator (“PCP”), which may indicate the priority class associated with UE 101”;  [0021], “UE 101 may output (at 112) a SIP message”; SIP message includes a SIP header; See Fig 1B mobile UE 101; [0022] “prioritize the message based on the identified priority class”; See also Fig. 2, 204 in which P-CSCF stores US priority class based on PCI, which is utilized upon receiving SIP message 206;  Message 206 therefore provides indication for P-CSCF to determine the priority QoS of the message; [0023] “destination of the message”;  [0032] “This message may include a URI associated with UE 101” and “the SIP message (outputted at 206) may also include “sip:JohnDoe@John.com” as a SIP Contact URI”; [0033] P-CSCF 201 may receive this SIP message, and may determine that the SIP Contact URI of the SIP message matches the SIP Contact URI for which the priority class was previously stored;  The URI of the SIP header therefore indicates the priority); 
the wireless UE wirelessly transferring the SIP message to the wireless network (John, [0021], “UE 101 may output (at 112) a SIP message (e.g., a voice call setup message, a text-based message, and/or some other type of SIP message) to CSCF 109”;  Fig. 6 shows UE 101 communicating through eNB 610;  See [0040], “The LTE network may be, or may include, RANs that include one or more base stations, some or all of which may take the form of evolved Node Bs (“eNBs”) 610, via which UEs 101 may communicate with the EPC network”;  Therefore SIP messages directed towards the P-CSCF are first sent/received at the wireless network); 
the wireless network wirelessly receiving the SIP message from the UE (John, [0033], “P-CSCF 201 may receive this SIP message”; Fig. 6 shows UE 101 communicating through eNB 610;  See [0040], “The LTE network may be, or may include, RANs that include one or more base stations, some or all of which may take the form of evolved Node Bs (“eNBs”) 610, via which UEs 101 may communicate with the EPC network”;  Therefore SIP messages directed towards the P-CSCF are first sent/received at the wireless network); 
the wireless network transferring the SIP message to a message network (John, [0021], “UE 101 may output (at 112) a SIP message (e.g., a voice call setup message, a text-based message, and/or some other type of SIP message) to CSCF 109”;  Fig. 6 shows UE 101 communicating through eNB 610;  See [0040], “The LTE network may be, or may include, RANs that include one or more base stations, some or all of which may take the form of evolved Node Bs (“eNBs”) 610, via which UEs 101 may communicate with the EPC network”;  Therefore SIP messages directed towards the P-CSCF are first sent/received at the wireless network, and the wireless network transfers the SIP message to the message network; see also [0044]); and 
the message network receiving the SIP message, and in response to the priority QoS indicated in the SIP header, generating and transferring another SIP message using the priority QoS, wherein the other SIP message comprises another SIP header and the user message ([0050] CSCF 109 may include one or more devices or systems that gather, process, search, store, and/or provide information in a manner described herein. CSCF 109 may process and/or route messages, calls, etc. to and/or from UE 101 via the EPC;  [0023], “CSCF 109 may add information to the message (e.g., may add a Resource Priority Header (“RPH”)) to indicate the priority class of UE 101, based on which the MAS (and/or some other recipient of the message) may also prioritize the message.”;  See also [0034] adding RPH into SIP message).
Claim 11 recites a wireless communication system comprising limitations that are substantially similar to the limitations of claim 1.  John disclosed a system comprising devices performing the limitations (John, Fig. 6).  Therefore claim 11 is rejected under the same rationale applied above.

Regarding claims 2 and 12, John disclosed the method of claims 1 and 11 further comprising: the wireless network receiving the other SIP message that comprises the user message from the message network and wirelessly transferring the other SIP message to another wireless UE that comprises the message destination; and the other wireless UE wirelessly receiving the other SIP message that comprises the user message (John, [0050] CSCF 109 may include one or more devices or systems that gather, process, search, store, and/or provide information in a manner described herein. CSCF 109 may process and/or route messages, calls, etc. to and/or from UE 101 via the EPC;  [0023], “CSCF 109 may add information to the message (e.g., may add a Resource Priority Header (“RPH”)) to indicate the priority class of UE 101, based on which the MAS (and/or some other recipient of the message) may also prioritize the message”; [0053], John disclosed delivering messages between different UE’s of the system;  [0001] the SIP message including, for example “a voice call setup message, a text-based message, and/or some other type of SIP message”; [0037], “S-CSCF 205 may forward the SIP message to a MAS, which may perform further processing and/or deliver the message to (or toward) an intended recipient of the SIP message”;  Therefore John disclosed SIP messaging between wireless UE’s 101 via MAS through the CSCF utilizing the priority).

Regarding claims 6 and 16, John disclosed the method of claims 1 and 11 wherein: the wireless UE wirelessly transferring the SIP message to the wireless network comprises using a priority access class (John, Fig 1B SIP message 112, [0022], “priority class”); and the wireless network wirelessly receiving the SIP message from the UE comprises using the priority access class (John, [0022], “priority class”; [0031] authenticate or verify the priority class; [0033], “handle the SIP message in a prioritized manner in accordance with the determined priority class”).

Regarding claims 7 and 17, John disclosed the method of claims 1 and 11 wherein: the wireless UE wirelessly transferring the SIP message to the wireless network comprises using access class 14 and the wireless network wirelessly receiving the SIP message from the UE comprises using the access class 14 (John, [0012], John disclosed using access classes up to, for example “fifteen” different priority classes, in which the priority class may be selected based on an entity that owns and/or operates UE 101, to which John provides an example of such where a particular UE 101 that is owned and/or operated by a fire department may be associated with a higher access class than another UE 101 that is owned and/or operated by a private individual, and therefore disclosed using access class 14; See also [0011], John also provides other examples with respect to first responders (e.g., law enforcement, firefighters, paramedics, etc.), governmental agencies, and/or other entities that require and/or are otherwise entitled to prioritized message services).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 20210126959) in view of Paczkowski et al. (US 11038857).

Regarding claims 3 and 13, John disclosed the method of claim 1, including wherein the wireless network comprises a 5G network (John, [0042]); and the message network comprises an Internet Protocol Multimedia Subsystem (IMS) (John, [0013]).
	John did not explicitly disclose the wireless UE comprising a Fifth Generation New Radio (5GNR) UE; and the wireless network comprises a 5GNR network.
	However, since John suggests implementation with respect to a 5G network, such would have led one of ordinary skill in the art to apply John’s teachings to 5G environments.
	In an analogous art, Paczowski disclosed the wireless UE comprising a Fifth Generation New Radio (5GNR) UE; and the wireless network comprises a 5GNR network (Paczowski, col. 2, lines 35-47, col. 2, line 65 through col. 3, line 9, a data messaging service that incorporates the utilization of Fifth Generation New Radio (5GNR) for data links; col. 3, lines 46-65 in which SIP messages are transmitted by transmitting devices over such data links).
	 One of ordinary skill in the art would have been motivated to combine the teachings of John and Paczowski as they both relate to 5G related teachings for SIP messaging, and are therefore within similar environments.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate John’s teachings with Paczowski, as such would a combination would amount to applying a known 5G technique to a known device in a similar 5G environment that is ready for improvement to yield predictable results, thereby leveraging the advantages of 5G/5GNR.

Regarding claims 4 and 14, John disclosed the method of claim 1, including wherein the message network comprises a Proxy Call State Control Function (P-CSCF) (John, Fig. 2, 201) including wherein the wireless network comprises a 5G network (John, [0042]); and the message network comprises an Internet Protocol Multimedia Subsystem (IMS) (John, [0013]).
John did not explicitly state wherein: the wireless UE comprises a Fifth Generation New Radio (5GNR) UE; the wireless network comprises a 5GNR access node. 
	In an analogous art, Paczowski disclosed the wireless UE comprising a Fifth Generation New Radio (5GNR) UE; and the wireless network comprises a 5GNR access node (Paczowski, col. 2, lines 35-47, col. 2, line 65 through col. 3, line 9, a data messaging service that incorporates the utilization of Fifth Generation New Radio (5GNR) for data links; col. 3, lines 46-65 in which SIP messages are transmitted by transmitting devices and receiving devices over such data links).
	 One of ordinary skill in the art would have been motivated to combine the teachings of John and Paczowski as they both relate to 5G related teachings for SIP messaging, and are therefore within similar environments.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate John’s teachings with Paczowski, as such would a combination would amount to applying a known 5G technique to a known device in a similar 5G environment that is ready for improvement to yield predictable results, thereby leveraging the advantages of 5G/5GNR.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 20210126959) in view of John et al. (US 20210044633), hereinafter referred to by John’633.

Regarding claims 5 and 15, John disclosed the method of claim 1.
John did not explicitly disclose wherein: the user message comprises a Wireless Priority Service (WPS) message; and the priority QoS comprises a WPS QoS.
	In an analogous art, John’633 disclosed wherein: the user message comprises a Wireless Priority Service (WPS) message; and the priority QoS comprises a WPS QoS (John’633, [0057]-[0058], John disclosed SIP Register messages that includes SIP RPH which identifies a priority access class, in which SIP RPH may includes a header label 511 (e.g. Resource Priority), a first namespace 512 (e.g. “wps”) wth a highest priority resource value “0”).
	One of ordinary skill in the art would have been motivated to combine the teachings of John and John’633 as they both relate to SIP messaging, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the WPS teachings of John’633 within the teachings of John in order to facilitate priority treatment to particular IMS subscribers such as Emergency and Priority Service telephony subscribers in a manner that overcomes issues during overload conditions in the IMS network (John’633, [0011]).

Claim(s) 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 20210126959) in view of Kim et al. (US 20160174188).

Regarding claims 8 and 18, John disclosed the method of claim 1.
John did not explicitly disclose wherein: the wireless UE wirelessly transferring the SIP message to the wireless network comprises using a priority establishment clause; and the wireless network wirelessly receiving the SIP message from the UE comprises using the priority establishment clause.
In an analogous art,  Kim disclosed wherein: the wireless UE wirelessly transferring the SIP message to the wireless network comprises using a priority establishment clause; and the wireless network wirelessly receiving the SIP message from the UE comprises using the priority establishment clause (Kim, [0184], More specifically, according to one disclosure of the present invention, when the UE intends to transmit an IMS-based call (e.g., a voice call or a video call), the NAS layer of the UE sets the RRC establishment cause to “MO-signaling or a new cause value… and then transmits the message”; See Fig. 1 UE transmitting to wireless network ).
One of ordinary skill in the art would have been motivated to combine the teachings of John and Kim as they both relate to SIP messaging, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kim within the teachings of John in order to efficiently support an IMS service, such as IS-based voice calls and voice call services (Kim, [0004]).

Regarding claims 9 and 19, John disclosed the method of claim 1 but did not explicitly disclose wherein: the wireless UE wirelessly transferring the SIP message to the wireless network comprises using an emergency establishment clause; and the wireless network wirelessly receiving the SIP message from the UE comprises using the emergency establishment clause.
	In an analogous art, Kim disclosed wherein: the wireless UE wirelessly transferring the SIP message to the wireless network comprises using an emergency establishment clause; and the wireless network wirelessly receiving the SIP message from the UE comprises using the emergency establishment clause (Kim, [0184], More specifically, according to one disclosure of the present invention, when the UE intends to transmit an IMS-based call (e.g., a voice call or a video call), the NAS layer of the UE sets the RRC establishment cause to “MO-signaling or a new cause value… and then transmits the message”; See Fig. 1 UE transmitting to wireless network; [0197]-[0198] and Table 3, establishment cause values of Table 3 include Emergency High Priority Access; [0203]-[0204] setting of establishment cause field; [0207]-[0208], using establishment cause field).
One of ordinary skill in the art would have been motivated to combine the teachings of John and Kim as they both relate to SIP messaging, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kim within the teachings of John in order to efficiently support an IMS service, such as IS-based voice calls and voice call services (Kim, [0004]).


Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. (US 20210126959) in view of Chen (US 10021250).

Regarding claims 10 and 20, John disclosed the method of claim 1 but did not explicitly disclose wherein the SIP header that indicates the priority QoS comprises a P-Access-Network-Info (PANI) header that indicates the priority QoS.
	In an analogous art, Chen disclosed wherein the SIP header that indicates the priority QoS comprises a P-Access-Network-Info (PANI) header that indicates the priority QoS (Chen, col. 6, lines 7-55, Chen disclosed SIP headers including a priority header and also including a P-Access-Network-Info header which is updated to include proper location value based on the priority header, and therefore indicates the proper priority QoS as it is updated to include the accurate and precise location information specifically for the priority of the message). 
One of ordinary skill in the art would have been motivated to combine the teachings of John and Chen as they both relate to SIP messaging, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Chen within the teachings of John in order to efficiently utilize control location information in John’s SIP messaging with more accurate and precise location information specific to the message priority for handling the call (Chen, col. 6, lines 44-53 and col. 8, lines 35-50).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419